Mikoll, J.,
dissents and votes to reverse in the following memorandum. Mikoll, J. (dissenting). I respectfully dissent. When the jurors had retired to deliberate, they were faced with the initial decision of whether they believed Calcagno’s statement that the defendant did the shooting. Their questions to the court indicated that they were focusing on whether the defendant’s driving away from the scene constituted accessorial conduct. The two questions posed to the court were: "Is driving away aiding and abetting [and] Can any action after the shooting a gun be considered aiding and abetting?” The court answered both questions, "Yes”. Shortly thereafter, a verdict of guilty of the crime of criminal mischief in the third degree was returned. No objection was made to this supplemental charge. However, in requests to Charge No. 1 and No. 2, defense counsel had requested a charge on criminal intent which was disregarded by the court in the supplementary charge. The denial by the court of this stated request preserved that matter for review (CPL 470.05, subd 2). It is clear that the supplemental instruction *957was erroneous. The court indicated that merely driving away was enough for conviction. Since criminal intent is an element of accessorial liability and since the jury might have ignored intent under the erroneous charge, one cannot be assured that the defendant was properly convicted under the statutory criteria for accomplice liability. We can neither be sure defendant was found guilty as a principal. The error did severe harm to the defendant’s case. Defendant was not accorded a fair trial and, under these circumstances and in the interests of justice, a new trial should be accorded him. Sustaining a conviction under circumstances which require speculation as to whether a jury adopted a proper theory in reaching its verdict amounts to a denial of a fair trial (People v Mullen, 22 AD2d 756). The Court of Appeals in People v Kelly (302 NY 512, 517), in a similar situation involving erroneous instructions said: "we are asked to assume that the jurors, faced with the two opposite and mutually exclusive charges as to the rule, had the wit and ability, with unanimity, to adopt the right one and reject the wrong one. We think the statement of the thought contains its refutation.” The verdict should be reversed, as a matter of law, and the matter remitted for a new trial.